Exhibit 10.1

SECOND AMENDMENT TO THIRD AMENDED

AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of June 7, 2019 (the “Effective Date”), among
RIGNET, INC., a Delaware corporation (“Borrower”), certain subsidiaries of
Borrower party hereto, as guarantors (“Guarantors”), the lenders from time to
time party hereto (“Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent for the Lenders (in such capacity, the “Agent”), Swingline Lender and L/C
Issuer. Capitalized terms used but not defined in this Amendment have the
meaning given them in the Credit Agreement (defined below).

RECITALS

A.    Borrower, the Subsidiaries of Borrower party thereto as Guarantors, Agent,
Swingline Lender, L/C Issuer and Lenders are parties to that certain Third
Amended and Restated Credit Agreement dated as of November 6, 2017 (as amended
by that certain First Amendment to Third Amended and Restated Credit Agreement
dated as of February 13, 2019, as modified by that certain Consent and Waiver to
Third Amended and Restated Credit Agreement dated as of May 6, 2019, and as may
be further amended, restated, modified or supplemented from time to time, the
“Credit Agreement”).

B.    Borrower has requested that the Lenders amend the Credit Agreement, and
the Lenders have agreed to amend the Credit Agreement, subject to the terms and
conditions set out in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned agree as follows:

1.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a)    Section 1.01 of the Credit Agreement is hereby amended to delete the
defined terms “Consolidated EBITDA”, “Consolidated Funded Indebtedness”, and
“Specified Property” and replace them as follows in their appropriate
alphabetical order as follows:

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Borrower and its Subsidiaries
in accordance with GAAP or IFRS, as applicable:

(a)    Consolidated Net Income for the most recently completed Measurement
Period; plus

(b)    the following to the extent deducted in calculating such Consolidated Net
Income (without duplication):

(i)    Consolidated Interest Charges whether non-cash charges or paid in cash,

(ii)    the provision for federal, state, local and foreign income Taxes
payable,

(iii)    depreciation and amortization expense,



--------------------------------------------------------------------------------

(iv)    non-cash charges and losses (excluding any such non-cash charges or
losses to the extent (A) there were cash charges with respect to such charges
and losses in past accounting periods or (B) there is a reasonable expectation
that there will be cash charges with respect to such charges and losses in
future accounting periods), and

(v)    all other non-cash finance expenses (including but not limited to
(A) changes in valuations of preferred stock, and (B) non-share based
compensation expenses); plus

(c)    without duplication, transaction fees, costs and expenses incurred by
Borrower and its Subsidiaries in connection with this Agreement; plus

(d)    without duplication, reasonable, non-recurring transaction fees, costs
and expenses incurred by Borrower and its Subsidiaries in connection with any
Disposition, issuance, incurrence or Refinancing of any debt, issuance of Equity
Interests, Acquisition (other than between or among Borrower and one or more of
its Subsidiaries) or other Investment permitted under this Agreement (whether or
not consummated); plus

(e)    any adjustments resulting from purchase accounting in accordance with
GAAP for any Acquisition (other than between or among Borrower and one or more
of its Subsidiaries) or other Investment permitted under this Agreement; plus

(f)    the amount of any business optimization expense and restructuring charge
or reserve deducted (and not added back) in such period in computing
Consolidated Net Income, including any restructuring costs incurred in
connection with Acquisitions (other than between or among Borrower and one or
more of its Subsidiaries) after the Closing Date, costs related to the closure
and/or consolidation of facilities, retention charges, systems establishment
costs, conversion costs and excess pension charges and consulting fees incurred
in connection with the foregoing, provided such costs (x) are actual and
identifiable, and (y) to the extent related to an Acquisition (other than
between or among Borrower and one or more of its Subsidiaries), do not exceed
ten percent (10%) of the applicable Target EBITDA; plus

(g)    for such applicable periods, to the extent deducted in calculating such
Consolidated Net Income, the amount of the 2015 Special Adjustments (provided
that, any recoveries, or reversals by Borrower of any portion of the 2015
Special Adjustments in any subsequent period shall be deducted in calculating
such Consolidated Net Income to the extent that such amount recovered or
reversed was included in Consolidated Net Income), plus

(h)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses with respect to liability or casualty
events or business interruption; plus

 

2



--------------------------------------------------------------------------------

(i)    to the extent included in the calculation of Consolidated Net Income for
such period, any noncash charge related to the original recognition or
subsequent adjustment to the Inmarsat Reserve; less

(j)    without duplication, any gain or plus any loss included in the
calculation of Consolidated Net Income for such period related to either the
recognition of the final award or any or all payment(s) in full satisfaction of
the final, non-appealable award under the Inmarsat Dispute; less

(k)    without duplication and to the extent reflected as a gain or otherwise
included in the calculation of Consolidated Net Income for such period, non-cash
gains (excluding any such non-cash gains to the extent (i) there were cash gains
with respect to such gains in past accounting periods or (ii) there is a
reasonable expectation that there will be cash gains with respect to such gains
in future accounting periods); plus

(l)    for such applicable periods, to the extent deducted in calculating such
Consolidated Net Income, the amount of the legal and related costs which
includes but is not limited to fees and expenses for external legal counsel,
expert witnesses, research, the arbitration panel, travel and depositions in
conjunction with the Inmarsat Dispute, not to exceed $5,000,000 in any
Measurement Period.

“Consolidated EBITDA” for any Measurement Period shall be calculated to give pro
forma effect to any acquisition or disposition of assets (or closed or
classified as discontinued operations) consummated at any time after the first
day of such Measurement Period as if each such acquisition or disposition or
classification had occurred on the first day of such Measurement Period,
provided that any such pro forma adjustment shall be (x) made on a basis
consistent with GAAP or IFRS, as applicable, and Regulation S-X promulgated
under the Securities Act of 1933, and (y) supported by detailed calculations;
provided, at the election of the Borrower, such adjustments shall not be
required if the consideration paid in connection with such disposition (but, for
the avoidance doubt, not any such acquisition), or the book value of such
discontinued assets, is less than $5,000,000.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Borrower and its Subsidiaries on a Consolidated basis, the sum (without
duplication) of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all purchase money Indebtedness; (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
other instruments contemplated in Section 7.02(l) (to the extent such amounts
available to be drawn under such instruments are in excess of the amount
permitted under Section 7.02(l)) and similar instruments; (d) all obligations in
respect of the deferred purchase price of property or services (other than
(i) trade accounts payable in the ordinary course of business and, in each case,
not past due for more than 60 days after the due date therefor or outstanding
for more than 90 days after the date on which such trade account payable was
created unless such account is being contested in good faith and appropriate
reserves made, (ii) purchase price holdbacks in respect of portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, (iii) deferred compensation accrued in the ordinary
course of business, (iv) any contingent obligation to purchase any asset and

 

3



--------------------------------------------------------------------------------

(v) any earn-out obligations in connection with any permitted Acquisition or
permitted Investment payable in cash until the requirements of the deferred
earn-out have been fully achieved or realized and the amount becomes
contractually due); (e) all Attributable Indebtedness; (f) all obligations
(excluding voluntary payments and dividends) to purchase, redeem, retire,
defease or otherwise make any payment prior to the Maturity Date in respect of
any Equity Interests or any warrant, right or option to acquire such Equity
Interests, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; (g) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (f) above
of Persons other than Borrower or any Subsidiary; and (h) all Indebtedness of
the types referred to in clauses (a) through (g) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Borrower or such Subsidiary. Notwithstanding anything to the
contrary contained herein, Consolidated Funded Indebtedness shall not include
(x) reimbursement obligations in respect of any letter of credit the payment of
which is either fully (i) backed by a letter of credit or (ii) cash
collateralized or (y) any obligation payable in common Equity Interests.

“Specified Property” means real property (a) acquired in conjunction with the
acquisition of Nessco Group Holdings Limited and Nessco Invsat Limited, and
(b) located at 410 Commercial Parkway, Broussard, Louisiana.”

(b)     Section 1.01 of the Credit Agreement is hereby amended to add the
defined term “Second Amendment Closing Date” it its appropriate alphabetical
order as follows:

“Second Amendment Closing Date” means June 7, 2019, which is the date that the
Second Amendment to this Agreement became effective.”

(c)    Section 2.05 of the Credit Agreement is hereby amended to delete clause
(b)(i) in its entirety and replace it as follows:

“(i)    Dispositions and Involuntary Dispositions. Borrower shall prepay the
Term Loans and the Term Out Loans as hereinafter provided in an aggregate amount
equal to 100% of the Net Cash Proceeds in excess of $5,000,000 in the aggregate
received by Borrower or any Subsidiary within thirty (30) days of receipt
thereof as a result of (A) any Disposition (other than Permitted Transfers or a
Sale and Leaseback Transaction with respect to the Specified Property) of assets
constituting Collateral, (B) at the Agent’s request in its reasonable credit
judgment, any Involuntary Disposition of assets constituting Collateral (other
than the Specified Property) or (C) Equity Interests owned by Borrower or any of
its Subsidiaries constituting Collateral.”

(d)    Section 7.02 of the Credit Agreement is hereby amended to delete clauses
(b) and (l) in their entirety and replace them as follows:

“(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any Permitted Refinancing Indebtedness or extensions thereof;

  (l)    obligations under any performance bonds, payment bonds, surety bonds or
similar instruments incurred in the ordinary course of business within the
limitations set forth in Section 7.01(f) (which, for the avoidance of doubt,
shall not include the obligations under any instrument listed under the caption
“UK Bonding Facility issued by Bank of America UK” on Schedule 7.02, or any
Permitted Refinancing Indebtedness or extensions thereof); provided that, the
aggregate exposure at any one time outstanding shall not exceed the Dollar
Equivalent of $30,000,000”

 

4



--------------------------------------------------------------------------------

(e)    Section 7.05 of the Credit Agreement is hereby amended to delete clause
(c) in its entirety and replace it as follows:

“(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, or
(iii) the Net Cash Proceeds are applied to prepay the Term Loans and Term Out
Loans if the Net Cash Proceeds are in excess of $5,000,000 in the aggregate;”

(f)    Section 7.06 of the Credit Agreement is hereby amended to delete clause
(f) in its entirety and replace it as follows:

“(f)    so long as no Default shall have occurred and be continuing or would
result therefrom, Borrower or any Subsidiary may declare and make (and incur any
obligation to do so) repurchases of Equity Interests issued by it deemed to
occur upon the exercise of cashless or penny warrants or employee stock options
or upon the vesting of stock grants, restricted stock or restricted stock units;
or”

2.    Conditions. This Amendment shall be effective as of the Effective Date
once all of the following have been satisfied or delivered to Agent, in each
case in form and substance satisfactory to Agent:

(a)    this Amendment executed by Borrower, Guarantors, Agent and each Lender;

(b)    an Officer’s Certificate from Borrower and each Guarantor certifying that
since the date of the most recent certificate delivered to Agent and the Lenders
in connection with the closing of the Credit Agreement or the First Amendment
Closing Date, as applicable, there have been no changes to the incumbency of
officers, Organization Documents and resolutions previously adopted, and that
such resolutions remain in full force and effect;

(c)    Certificates of Existence and Good Standing of Borrower and each
Guarantor from its respective jurisdiction of incorporation or formation, as the
case may be;

(d)    payment to Agent’s outside counsel of its legal fees submitted by invoice
on or prior to the Effective Date; and

(e)    such other documents as Agent may request.

3.    Representations and Warranties. Borrower and each Guarantor represents and
warrants to the Agent and the Lenders on and as of the date hereof that (a) it
possesses the requisite power and authority to execute and deliver this
Amendment, (b) this Amendment has been duly authorized and approved by the
requisite corporate action on the part of Borrower or such Guarantor, (c) no
other consent of any Person (other than Agent and the Lenders) that has not been
obtained is required for this Amendment to be effective, (d) the execution and
delivery of this Amendment does not violate its organizational documents,
(e) the representations and warranties in each Loan Document to which it is a

 

5



--------------------------------------------------------------------------------

party are true and correct in all material respects on and as of the date of
this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date), (f) after giving effect to this Amendment,
it is in compliance with all covenants and agreements contained in each Loan
Document to which it is a party, (g) after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing and (h) that each
Loan Document to which it is a party remains in full force and effect and is the
legal, valid, and binding obligations of Borrower or such Guarantor enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity and principles of good faith and fair dealing.

4.    FATCA. For the purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Amendment, the Borrower and the
Agent shall treat (and the Lenders hereby authorize the Agent to treat) the
obligations of the Borrower set forth in the Credit Agreement, as modified by
this Amendment, as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

5.    Scope of Amendment; Reaffirmation. Except as expressly modified by this
Amendment, all references to the Credit Agreement shall refer to the Credit
Agreement as affected by this Amendment. Except as affected by this Amendment,
the Loan Documents are unchanged and continue in full force and effect. However,
in the event of any inconsistency between the terms of the Credit Agreement (as
amended by this Amendment) and any other Loan Document, the terms of the Credit
Agreement (as amended by this Amendment) shall control and such other document
shall be deemed to be amended to conform to the terms of the Credit Agreement
(as amended by this Amendment).

6.    Miscellaneous.

(a)    Binding Effect. The Credit Agreement as amended by this Amendment shall
be binding upon and inure to the benefit of each of the undersigned and their
respective legal representatives, successors and permitted assigns.

(b)    No Waiver of Defaults. This Amendment does not constitute a waiver of, or
a consent to, any present or future violation of or default under, any provision
of the Loan Documents, or a waiver of Agent’s or any Lender’s right to insist
upon future compliance with each term, covenant, condition and provision of the
Loan Documents.

(c)    Form. Each agreement, document, instrument or other writing to be
furnished the Agent or any Lender under any provision of this Amendment must be
in form and substance reasonably satisfactory to Agent.

(d)    Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.

(e)    Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
Agent on demand for all its reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Agent’s counsel.

 

6



--------------------------------------------------------------------------------

(f)    Multiple Counterparts. This Amendment may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment, or any certificate delivered hereunder, by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
The effectiveness of any such documents and signatures shall, subject to
applicable law, have the same force and effect as manually-signed originals and
shall be binding on Borrower, each Guarantor, Agent, and each Lender. Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original; provided that, the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(g)    Governing Law. This Amendment and the other Loan Documents shall be
construed, and their performance enforced, under Texas law.

7.    Entirety. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG BORROWER, GUARANTORS, LENDERS AND AGENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signatures are on the following pages.]

 

7



--------------------------------------------------------------------------------

This Amendment is executed as of the Effective Date.

 

BORROWER:

RIGNET, INC.,

a Delaware corporation

By:  

/s/ Steven Pickett

Name:   Steven Pickett Title:   Chief Executive Officer & President GUARANTORS:

LANDTEL, INC.,

a Delaware corporation

By:  

/s/ Steven Pickett

Name:   Steven Pickett Title:   President

RIGNET SATCOM, INC.,

a Delaware corporation

By:  

/s/ Steven Pickett

Name:   Steven Pickett Title:   President

LANDTEL COMMUNICATIONS, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Steven Pickett

Name:   Steven Pickett Title:   President

[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Denise Jones

Name:   Denise Jones Title:   Vice President

[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

By:  

/s/ Jameson Burke

Name:   Jameson Burke Title:   Senior Vice President

[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

COMPASS BANK,

as a Lender

By:  

/s/ Tom Brosig

Name:   Tom Brosig Title:   Senior Vice President

[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

WOODFOREST NATIONAL BANK,

as a Lender

By:  

/s/ Sushita R. Shah

Name:   Sushita R. Shah Title:   SVP

[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Chris O’Brien

Name:   Chris O’Brien Title:   Sr. Vice President

[Signature Page to Second Amendment to Third Amended and Restated Credit
Agreement]